Citation Nr: 1536465	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-35 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and an acquaintance of the Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served in the Oklahoma National Guard from January 2004 to September 2014 with active duty from February 2004 to November 2004, and active duty from October 2007 to November 2008.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In this decision, the RO granted service connection for lumbar/thoracic spondylosis with lumbar strain, and evaluated this disability as 10 percent disabling, effective November 22, 2008.  The RO also denied service connection for posttraumatic stress disorder and tinnitus.  

Before the matter was certified to the Board, and by way of the February 2015 rating action, the RO granted service connection for PTSD and evaluated it as 70 percent disabling, effective November 22,2008.  The RO also granted service connection for tinnitus, and evaluated it as 10 percent disabling, effective November 22, 2008.  These grants of service connection constitute a full award of the benefits sought on appeal with respect to the PTSD and tinnitus claims.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran and an acquaintance testified before the undersigned at a videoconference hearing at the Muskogee RO in July 2015.  A transcript of that hearing was reviewed prior to this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran contends that her service-connected low back disability is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for her low back disability is required to allow for further development of the record.

The Veteran was most recently afforded a VA examination in connection to her low back disability in January 2014.  The Board notes that this examination predominantly focused on the nature, extent and severity of the Veteran's cervical spine condition rather than the severity of the service-connected thoracolumbar spine disability on appeal.  Moreover, during her hearing, the Veteran testified that her back condition had worsened since her last VA examination.  According to the Veteran, she experiences back spasms on a regular basis, and activities such as picking something off the floor or making the bed can cause her to experience spasms of pain and a locking sensation in her back.  She described her back symptoms as completely incapacitating, and added that the transcutaneous electrical nerve stimulation (TENS) unit she was given to help alleviate her symptoms no longer works as effectively as before.  According to the Veteran, bending her back even the slightest amount serves to increase her pain.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been more than a year-and-a-half since the Veteran's last VA examination and the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As this matter is being remanded for further development, the agency of original jurisdiction (AOJ) should also attempt to obtain any additional medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for her lumbar spine disorder from the VA Medical Center (VAMC) in Muskogee, Ohio, dating from June 2015 to the present time.  All such available documents should be associated with the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the extent of her service-connected lumbar spondylosis with lumbar strain.  The paperless claims file, including all records on the Virtual VA and VBMS paperless claims processing system, must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected low back disability should be noted in the examination report.  

In particular, the examiner should provide the ranges of motion of the Veteran's thoracolumbar spine.  The examiner should note whether--upon repetitive motion of the Veteran's low back--there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the spine is used repeatedly.  All functional losses should be equated to loss of motion beyond what is shown clinically.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should also note the presence or absence of muscle spasm; guarding; an abnormal gait; abnormal spinal contour (such as scoliosis, reversed lordosis, or abnormal kyphosis); favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine; and unfavorable ankylosis of his entire spine.  

In addition, the examiner should identify the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




